PER CURIAM.
Stephen Zebrowski, Jr. appeals the district court’s order denying his motion requesting “nunc pro tunc designation for an order specifically setting aside” his fine. We have reviewed the record and the district court’s opinion and find no reversible error. Zebrowski’s challenge to his fine is precluded under res judicata, because he previously litigated this claim. Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980); Meekins v. United Transp. Union, 946 F.2d 1054, 1057 (4th Cir.1991). Accordingly, we affirm the district court’s order denying Zebrowski’s motion. United States v. Zebrowski, No. CR-96-41 (E.D.Va. Jan. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.